Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11th December 2020 and 14th April 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8, 9, 10, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eckert et al (US 2019/0273727 A1).
Claim 9 (similarly Claims 1 and 17). Eckert shows a first device (fig. 5: A1/A2/A3) comprising:  	a processor (fig. 6: processor); and  	a memory storing computer-readable instructions (fig. 6: memory), which when executed by the processor, cause the processor to be configured to:  	receive a packet sent by a second device used to discover a forwarding path ([0027]: the initiator also determines if the socket communication request is addressed to a remote network node by an LS-ACP Virtual Routing and Forwarding (VRF) address or merely a non-LS-ACP network address);  	search, based on a first forwarding entry of a data plane, for forwarding information used to forward the packet ([0052]: packet forwarding is managed according to an LS-ACP forwarding table 428 and/or a data plane VRF 430); and  	send path information to the second device based on a second forwarding entry of an autonomic control plane virtual routing and forwarding (ACP VRF) instance ([0052] – [0054]: the routing protocol 424 can then distribute such information to other nodes operating instances of routing protocol 424 in the network… network 400 ensures applications automatically select the LS-ACP VRF 420 for their traffic if the destination node is reachable across the LS-ACP VRF 420), wherein  	the first forwarding entry and the second forwarding entry are isolated from each other ([0056]: in an ACP network, a routing table 426 may maintain a separate routing entry for every ACP device’s address prefix).
Claim 10 (similarly claim 2). Eckert shows the device according to claim 9, wherein the path information comprises an IP address of the first device ([0030]: DNS 213 is an application that ).
Claim 11 (similarly claim 3). the device according to claim 9, wherein the path information comprises an identifier of a port used by the first device to receive the packet and an identifier of a port determined by the first device and used to forward the packet ([0028]: the forwarding plane 130 employs various protocols to communicate packets across the forwarding plane 130 based on node 131 addresses and/or port connections; [0032]: the IPv6 VRF forwarding 231 function is configured to forward packets across the ACP network and toward a destination via local port(s) by employing a VRF address associated with the destination network node).
Claim 16 (similarly claim 8). Eckert shows the device according to claim 9, wherein the first forwarding entry is a forwarding entry of a first VRF instance, and the first VRF instance is not an ACP VRF instance ([0052]: the routing protocol 424 can then distribute such information to other nodes operating instances of routing protocol 424 in the network wherein when an initiator 441 requests a VRF address from the address mapping system 451, the address mapping system 451 can obtain such information from the routing table 426 and the VRF can then be appended to the packet, as desired, and the packet can be forwarded by the LS-ACP forwarding table 428 and/or a data plane VRF 430 toward the destination node).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 4 – 7 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al in view of Gandhi et al (US 2014/0010072 A1).
Claim 12 (similarly claim 4). Eckert shows the device according to claim 9; Eckert does not expressly describe wherein the path information comprises information used to indicate that the path is interrupted.Gandhi teaches feature of having path information that comprises indication that the path is interrupted ([0052]: RSVP Path message 300, including the Extended Association object 400, and may use the additional Association Types 410 of co-routed or non co-routed LSP to provision, re-set up, signal and/or control the reverse direction LSP in response to an occurrence of an interruption/failure due to, e.g., signaling error, re-optimization (i.e. a need to find a better path) and/or path verification (i.e. verifying the path)).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the path interruption indication feature as taught by Gandhi in the path information of Eckert to ensure appropriate signaling, handling and control of paths.
Claim 13 (similarly claim 5). Eckert, modified by Gandhi, shows the device according to claim 12, wherein the path information comprises an IP address of the first device and an identifier of a port used by the first device to receive the packet (Eckert, [0041]: the UDP port for these dTLS connections is either pre-determined or dynamically communicated per neighbor from via a NULL-GRASP objective-value parameter wherein dTLS may be employed because RPL routing 327 packets are Internet Control Message Protocol (ICMP) datagram packets and link-local IP multicast packets for RPL routing 327 are replicated to all RPL dTLS connections; [0044]: IPv6 address and the static TCP port number or the port number dynamically chosen and GRASP signaled by the local node and the remote node).
Claim 14 (similarly claim 6). Eckert, modified by Gandhi, shows the device according to claim 12, wherein the information used to indicate that the path is interrupted indicates a forwarding information base that causes a failure in searching for the forwarding information (Gandhi, [0053]).
Claim 15 (similarly claim 7). Eckert, modified by Gandhi, shows the device according to claim 9, wherein the first forwarding entry is a public network forwarding entry (Eckert, [0052] and [0056]: entries are created in a regular network).
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
Zhang et al, US 2021/0014158 A1: a network device management method for a first network device in autonomic networking includes obtaining management information of a service flow, the management information comprising a type of a management operation and an identifier of the service flow, and the first network device being an ingress network device of the service flow, determining a second network device on a forwarding path of the service flow based on the identifier of the service flow, the second network device being a next-hop network device of the first network device, sending a control packet having the management information to the second network device, the control packet indicating to the second network device to perform a management operation based on the type of the management operation and obtain information associated with the management operation, receiving, from the second network device, a response packet having information associated with the management operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        17th March 2022